                        Case 19-12256-BLS          Doc 281   Filed 11/20/19         Page 1 of 11



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THB DISTRICT OF DELA\ryARE

                                                                 )
In re:                                                           )   Chapter   11

                                                                 )
DESTINATION MATERNITY                                            )   Case   No. 19-12256 (BLS)
CORPORATION, et al.,t                                            )
                                        Debtors.                 )   (Jointly Administered)
                                                                 )

 NOTICE OF AGBNDA FOR HEARING SCHEDULED FOR NOVEMBER22,2019, AT
 10:00 A.M. (PREVAILING EASTERN TIME), BFORE THE HONORABLE BRENDAN
     L. SHANNON AT THE UNITED STATES BANKRUPTCY COURT FOR THE
  DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKBT STREET,6TH
         FLOOR, COURTROOM NO. 1, \ryILMINGTON, DELAWARE 198012


RESOLVED/MATTERS UNDER CER TIF'ICATE, OF'NO
OBJECTION/CERTIFICATION OF COUNSEL:

              Debtors' Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
              Reject or Assume Executory Contracts and Unexpired Leases, (II) Authorizing and
              Approving Procedures to Provide Notice of Additional Closing Stores, if Required, and
              Procedures Related Thereto, and (III) Granting Related Relief !D.I.23, filed on October
              21,20191

              Response Deadline: November 7 ,2019 at 4:00 p.m. (ET); extended to November 8, 2019
              at 4:00 p.m. (ET) for the Official Committee of Unsecured Creditors; to November 12,
              2019 at 4:00 p.m. (ET) for Comcast Cable Communications Management and to
              November 14, 2019 at 4:00 p.m. (ET) for the Taubman Landlords, Atlanta Outlet
              Shoppes, LLC, BFO Factory Shoppes LLC, Bluegrass Outlet Shoppes CMBS, LLC, El
              Paso Outlet Center CMBS, LLC and V/estfield, LLC
               Responses Received:


               A.         Informal comments from the Office of the United States Trustee

               B.         Informal comments from the Official Committee of Unsecured Creditors


I The Debtors in these chapter I 1 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Destination Maternity Corporation (5573), DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors' principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057

2 Any party who wishes to attend telephonically is required to make arrangements prior to the hearing        through
Courtcall by telephone (866-582-6878) or by facsimile (866-533-2946).


{ I 2s   tì.002-w00s 8400,4 }
                      Case 19-12256-BLS       Doc 281      Filed 11/20/19      Page 2 of 11




             C         Informal comments from various landlords, including the Taubman Landlords,
                       Atlanta Outlet Shoppes, LLC, BFO Factory Shoppes LLC, Bluegrass Outlet
                       Shoppes CMBS, LLC, El Paso Outlet Center CMBS, LLC and Westfield, LLC

             D.        Informal comments from Comcast Cable Communications Management



             E.        Limited Objection of Acadia Realty Limited Partnership, Ashley Park Property
                       Owner, LLC, Brixmor Operating Partnership LP, Centennial Real Estate
                       Company, LLC, Deutsche Asset &. Wealth Management, Federal Realty
                       Investment Trust, G&I VI Promenade, LLC, KRE Colonie Owner, LLC,
                       Montebello Town Center Investors, LLC, PGIM Real Estate, Starwood Retail
                       Paftners, LLC, The Forbes Company, and The Macerich Company to Debtors'
                       Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
                       Reject or Assume Executory Contracts and Unexpired Leases (II) Authorizing
                       and Approving Procedures to Provide Notice of Additional Closing Stores, If
                       Required, and Procedures Related Thereto, and (III) Granting Related Relief [D.I.
                       17 6, fiedNovember 7, 20191


             F.        Limited Objection of Brookfield Property Reit, Inc., Gregory Greenfiled &
                       Associates, Ltd., Hines Global Reit, Inc., Jones Lang Lasalle Americas, Inc.,
                       Regency Centers, L.P., Site Centers Cotp., and Tumberry Associates to Debtors'
                       Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
                       Reject or Assume Executory Contracts and Unexpired Leases, (II) Authorizing
                       and Approving Procedures to Provide Notice of Additional Closing Stores, if
                       Required, and Procedures Related Thereto, and (III) Granting Related Relief [D.I.
                       187, filed on November 7 ,20191
             Related Documents:


             G         Declaration of Lisa Gavales, Chair of the Offìce of the CEO of Destination
                       Maternity Corporation, in Support of Chapter 11 Petitions and First Day Motions
                       [D.I. 17, filed on October 21,20191
             H         Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                       [D.I. 36, filed on October 21,2019]

             I.        Notice of Hearing [D.I. 84, filed on October 29,20191

             .I.       Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15, 2019]

             K.        Certification of Counsel [D.I. 273,fiLed on November 20,2019]

             Status: A certification of counsel has been hled and submitted in accordance with the
             Court's procedures. Accordingly, a hearing regarding this matter is not required.


{l   258.002-V/0058400.4   }
                                                       2
                    Case 19-12256-BLS        Doc 281      Filed 11/20/19   Page 3 of 11



2           Debtors' Motion for Entry of an Order (I) Establishing Procedures for Interim
            Compensation and Reimbursement of Expenses f-or Retained Professionals and (II)
            Granting Related Relief [D.I. 120, filed on October 30,20191

            Response Deadline:November 13,2079 at4:00 p.m. (ET)

            Responses Received:

            A.       Informal comments from the Off,rce of the United States Trustee

            Related Docurnents:

            B         Certification of Counsel [D.I. 256,f:Jed on November 15, 2019]

            C        Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15, 20191
            D         Order Establishing Procedures for Interim Compensation and Reimbursement of
                      Expenses for Retained Professionals [D.I. 263, entered on November 15, 20191

            Status: On November 15, 2019, the Court entered an order granting the relief requested
            Accordingly, a hearing regarding this matter is not required.

J           Debtors' Application for an Order Authorizing Employment and Retention of Prime
            Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.L 121, filed
            on October 30,20191

            Response Deadline:November 13,2019 at4:00 p.m. (ET)

            Responses Received: None.

            Related Documents

            A        Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15, 2019]

            B         Certificate of No Objection !D.I.269, filed onNovember 19,20191

            Status: A certificate of no objection has been filed and submitted in accordance with the
            Court's procedures. Accordingly, a hearing regarding this matter is not required.

4           Debtors' Application for Entry of an Order (I) Authorizing the Retention and
            Employment of KPMG LLP as f'ax Compliance Service Provider and Tax Consultant
            Nunc Pro Tunc to the Petition Date; (II) V/aiving Certain Information Requirements
            Imposed by Local Rule 2016-2; and (III) Granting Related Relief lD.I. 122, filed on
            October 30,20191

            Response Deadline: November 73,2019 at 4:00 p.m. (ET)




     2s8.002-w00s8400.4)                              3
{l
                     Case 19-12256-BLS        Doc 281          Filed 11/20/19   Page 4 of 11




            Responses Received

            A.        Informal comments from the Office of the United States Trustee

            Related Documents:

            B.        Notice of Rescheduled Omnibus Hearing [D.I. 258, fìled on November 15, 2019]

            C.        Certification of Counsel [D.I. 270,fúed on November 19, 20191

            Status: A certification of counsel has been filed and submitted in accordance with the
            Court's procedures. Accordingly, a hearing regarding this matter is not required.

5           Debtors' Application for Entry of an Order Authorizing the Retention and Employment
            of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the
            Debtors and Debtors In Possession Effective Nunc Pro Tunc to the Petition Date [D.I.
             l24,filed on October 30,20191

            Response Deadline: November 13,2019 at 4:00 p.m. (ET)

            Responses Received:

            A.        Informal comments from the Office of the United States Trustee

            Related Documents:

            B.        Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15, 20191

            C         |SEALEDI First Supplemental Declaration of Christopher T. Greco in Support of
                      the Debtors' Application for Entry of an Order Authorizing the Retention and
                      Employment of Kirkland &. Ellis LLP and Kirkland & Ellis International LLP as
                      Attorneys for the Debtors and Debtors In Possession Effective Nunc Pro Tunc to
                      the Petition Date [D.I. 275,f:'Jed onNovember20,2019]

            D         IREDACTED] First Supplemental Declaration of Christopher T. Greco in
                      Support of the Debtors' Application for Entry of an Order Authorizing the
                      Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
                      International LLP as Attorneys for the Debtors and Debtors In Possession
                      Effective Nunc Pro Tunc to the Petition Date [D.I. 276, filed on November 20,
                      20tel

            E.        Certification of Counsel [D.I.   277   , ftled on November 20,2019]

            Status: A certification of counsel has been filed and submitted in accordance with the
            Court's procedures. Accordingly. a hearing regarding this matter is not required.



{r   258.002-W00s8400.4}                                 4
                     Case 19-12256-BLS       Doc 281       Filed 11/20/19   Page 5 of 11



6           Application of the Debtors to Approve the Employment and Retention of Landis Rath &
            Cobb LLP as Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date, Pursuant to
            Bankruptcy Code Section32T(a), Bankruptcy Rules 2014 and2016 and Local Rule 2014-
            1 [D.I. l27,f:Jed on October 30,2019]

            Response Deadline:November 13,2019 at4:00 p.m. (ET)

            Responses Received: None.

            Related Documents:

            A.        Notice of Rescheduled Omnibus Hearing [D.I.258, filed onNovember 15,2019]

            B.        Certificate of No Objection lD.I.27l, filed on November 19,20191

            Status: A certificate of no objection has been filed and submitted in accordance with the
            Court's procedures. Accordingly, a hearing regarding this matter is not required.

7           Debtors' Motion for Entry of an Order (I) Authorizing the Debtors to Retain and
            Compensate Professionals Utilized in the Ordinary Course of Business and (II) Granting
            Related Relief lD.I. 172, filed on November 6,2019)

            Response Deadline: November 13,2019 at 4:00 p.m. (ET)

            Responses Received:

            A.        Informal comments from the Office of the United States Trustee
            Related Documents:

            B.        Certification of Counsel [D.I.251, filed onNovember 14,2019]

            C.        Notice of Rescheduled Omnibus Hearing [D.L 258, filed on November 15, 20191

            D.        Order (I) Authorizing the Debtors to Retain and Compensate Professionals
                      Utilized in the Ordinary Course of Business and (II) Granting Related Relief [D.L
                      262, entered on November 15, 20191
            Status: On November 15, 2019, the Court entered an order granting the relief requested.
            Accordingly, a hearing regarding this matter is not required.




     258,002-W00s8400.4}                               5
{l
                     Case 19-12256-BLS        Doc 281      Filed 11/20/19   Page 6 of 11



 MATTERS GOING FORWARD:

I           Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Use of Cash
            Collateral and Affording Adequate Protection; (II) Modifuing the Automatic Stay; (III)
            Scheduling A Final Hearing; and (lV) Granting Related Relief [D.L 34, filed on October
            21,20191

            Response Deadline: November 7,2079 at 4:00 p.m. (ET); extended to November 8,2019
            at 4:00 p.m. for Atlanta Outlet Shoppes, LLC, BFO Factory Shoppes LLC, Bluegrass
            Outlet Shoppes CMBS, LLC, El Paso Outlet Center CMBS, LLC, Westfield, LLC and
            Haines Center - Florence, LLC; and to November 11, 2019 at 12:00 p.m. (ET) for the
            Off,rcial Committee of Unsecured Creditors and the Brookfield Landlords (Brookfield
            Property REIT, Inc., Gregory Greenfield & Associates, Ltd., Hines Global REIT, Inc.,
            Jones Lang LaSalle Americas, Inc., Regency Centers, L.P., SITE Centers Corp., and
            Turnberry Associates)

            Responses Received:

            A.        Informal comments ftom the Office of the United States Trustee

            B         The Texas Taxing Authorities' Objection to the Interim Order (I) Authorizing Use
                      of Cash Collateral and Affording Adequate Protection; (II) Modifuing the
                      Automatic Stay; (III) Scheduling A Final Hearing; and (IV) Granting Related
                      Relief [D.I. 130, filed on October 31,2019]

            C.        Objection of Certain Texas Taxing Authorities to the Interim Order (l)
                      Authorizing Use of Cash Collateral and Affording Adequate Protection; (II)
                      Modifying the Automatic Stay; (III) Scheduling A Final Hearing; and (IV)
                      Granting Related Relief lD.I.l42, filed on November 4,20191

            D         Limited Objection of CBL & Associates Management, Inc. to Debtors' Motion
                      Seeking Entry of Interim and Final Orders (I) Authorizing Use of Cash Collateral
                      and Affording Adequate Protection; (II) Modifying the Automatic Stay; (III)
                      Scheduling a Final Hearing; and (IV) Granting Related Relief [D.I. 173, {iled on
                      November 7,20191
                      'Westchester
            E.                      Fire Insurance Company's Objection to the Debtors' Motion
                      Relating to their Use of Cash Collateral and the Bid Procedures [D.L 180, filed on
                      November 1,2019)

            F         Limited Objection of Texas Taxing Authorities to Entry of Final Order on the
                      Debtors' Motion Seeking Entry of Interim and Final Order (I) Authorizing Use of
                      Cash Collateral and Affording Adequate Protection; (II) Modif ing the Automatic
                      Stay; (III) Scheduling A Final Hearing; and (IV) Granting Related Relief [D.I.
                      181, filed on November 7,20791




{r   258.002-W0058400.4}                               6
                    Case 19-12256-BLS        Doc 281      Filed 11/20/19   Page 7 of 11




            G        Limited Objection of Acadia Realty Limited Partnership, Ashley Park Property
                     Owner, LLC, Brixmor Operating Partnership LP, Centennial Real Estate
                     Company, LLC, Deutsche Asset &. Wealth Management, Federal Realty
                     Investment Trust, G&I VI Promenade, LLC, KRE Colonie Owner, LLC,
                     Montebello Town Center Investors, LLC, PGIM Real Estate, Starwood Retail
                     Partners, LLC, the Forbes Company, and the Macerich Company to Debtors'
                     Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Use of
                     Cash Collateral and Affording Adequate Protection, (II) Modifuing the Automatic
                     Stay; (III) Scheduling a Final Hearing and (IV) Granting Related Relief [D.I. 190,
                     filed on November 8, 2019]

            H        Objection of the Official Committee of Unsecured Creditors to Debtors' Motion
                     Seeking Interim and Final Orders (I) Authorizing Use of Cash Collateral and
                     Affording Adequate Protection; (II) Modif ing the Automatic Stay; (III)
                     Scheduling a Final Hearing; and (IV) Granting Related Relief [D.I.191, filed on
                     November 8, 2019]

            I        Limited Objection of Atlanta Outlet Shoppes, LLC, BFO Factory Shoppes LLC,
                     Bluegrass Outlet Shoppes CMBS, LLC, El Paso Outlet Center CMBS, LLC, and
                     Westf,reld, LLC to the Debtors' Motion Seeking Entry of Interim and Final Orders
                     (I) Authorizing Use of Cash Collateral and Affording Adequate Protection; (lI)
                     Modifuing the Automatic Stay; (III) Scheduling a Final Hearing; and (IV)
                     Granting Related Relief lD.I. 192, filed on November 8, 20191

            J        Joinder of the Taubman Landlords to Limited Objections of Certain Landlords to
                     Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Ihe
                     Use of Cash Collateral and Affording Adequate Protection; (II) Modifuing the
                     Automatic Stay; (III) Scheduling a Final Hearing and (IV) Granting Related
                     Relief [D.I. 193, filed on November 8, 2019]

            K.       Limited Objection of Brookfield Property REIT, Inc., Gregory Greenfield &
                     Associates, Ltd., Hines Global REIT, Inc., Jones Lang LaSalle Americas, Inc.,
                     Regency Centers, L.P., SITE Centers Corp., and Turnberry Associates to Debtors'
                     Motions for Final Orders Approving (A) Use of Cash Collateral, et al. and (B)
                     Procedures for Store Closing Sales, et al. lD.I. 194, filed on November 8, 201 9]

            L        Limited Objection of KIR Pasadena L.P. And KIR Amarillo L.P. To Debtors'
                     Motion Seeking Entry of Interim and Final Orders (l) Authorizing The Use of
                     Cash Collateral And Affording Adequate Protection, (II) Modifuing The
                     Automatic Stay; (Iil) Scheduling A Final Hearing and (IV) Granting Related
                     Relief [D.I. 195, filed on November 8,2019)

            M.       Limited Objection of Cafaro-Peachcreek Joint Venture Partnership dba Millcreek
                     Mall, Meadowbrook Mall Company, dba Meadowbrook Mall and Spotsylvania
                     Mall Company dba Spotsylvania Towne Centre To Debtors' Motion Seeking
                     Entry of Interim and Final Orders (I) Authorizing the Use Of Cash Collateral And


{   r2s8 002-w00s8400 4}                              7
                     Case 19-12256-BLS        Doc 281      Filed 11/20/19   Page 8 of 11




                      Affording Adequate Protection, (ID Modiffing the Automatic Stay; (III)
                      Scheduling A Final Hearing And (IV) Granting Related Relief [D.I. 196, filed on
                      November 8, 2019]

            N         Joinder of Simon Property Group, Inc. to Limited Objection of Landlords to
                      Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Use of
                      Cash Collateral and Affording Adequate Protection; (II) Modifuing the Automatic
                      Stay; (III) Scheduling a Final Hearing and (IV) Granting Related Relief [D.I. 197,
                      filed on November 8, 20191

            o         Response by Haines Center - Florence, LLC to Debtors' Motion Seeking Entry of
                      Interim and Final Orders (I) Authorizing Use of Cash Collateral and Affording
                      Adequate Protection; (II) Modifying the Automatic Stay; (III) Scheduling a Final
                      Hearing; and (IV) Granting Related Relief [D.I. 206, fìled on November 8, 2019]


            P         Supplemental Response and Joinder by Haines Center * Florence, LLC to
                      Objections by Landlords to Debtors' Motion Seeking Entry of Interim and Final
                      Orders (I) Authorizing Use of Cash Collateral and Affording Adequate
                      Protection; (lI) Modifuing the Automatic Stay; (IIf Scheduling A Final Hearing;
                      and (IV) Granting Related Relief !D.L 237, filed on November 13,20191

            Related Documents

            a         Declaration of [,isa Gavales, Chair of the Office of the CEO of Destination
                      Maternity Corporation, in Support of Chapter 11 Petitions and First Day Motions
                      [D.I. 17, filed on October 21,20191
            R.        Declaration of Robert J. Duffu in Support of Certain First Day Motions [D.I. 32,
                      filed on October 21,20191

            S         Declaration of Neil A. Augustine in Support of the Debtors' Motion Seeking
                      Entry of Interim and Final Orders (I) Authorizing Use of Cash Collateral and
                      Affording Adequate Protection; (II) Modiffing the Automatic Stay; (III)
                      Scheduling a Final Hearing; and (IV) Granting Related Relief [D.I. 35, filed on
                      October 21,20191

            T.        Notice of Filing of Chapter l1 Petitions and Related Motions and Declarations
                      [D.1. 36, hled on October 21,20191

            U         Interim Order (I) Authorizing Use of Cash Collateral and Affording Adequate
                      Protection; (II) Modifuing the Automatic Stay; (III) Scheduling a Final Hearing;
                      and (IV) Granting Related Relief 1D.1.77, entered on October 22,20191

            V.        Omnibus Notice of Second Day Hearing [D.L 82, filed on October 22,20191




{l   258.002-W00s8400.4}                               8
                   Case 19-12256-BLS         Doc 281      Filed 11/20/19   Page 9 of 11




          w          Debtors' Omnibus Reply to Objections to the Final Order (I) Authorizing Use of
                     Cash Collateral and Affording Adequate Protection; (lI) Modifying the Automatic
                     Stay; (III) Scheduling A Final Hearing; and (IV) Granting Related Relief [D.I.
                     222,fúed on November 12,20191

          X.         Response   of 'Wells Fargo Bank, National Association, as Agent, to the Objections
                     of the Official Committee of Unsecured Creditors to the Debtors' Motions for (A)
                     A Final Order Authorizing Use of Cash Collateral and Affording Adequate
                     Protection; And (B) Approving Bidding Procedures ID.I.242, filed on November
                     13,20191

          Y          Notice of Filing of Draft Final Order (I) Authorizing Use of Cash Collateral and
                     Affording Adequate Protection; (II) ModiS,ing the Automatic Stay; and (III)
                     Granting Related Relief 1D.I.247, filed on November 14,20191

          Z.         Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15, 2019]

          Status: The informal comment at item 2.Ã and the formal objections at items 2.8, C and
          F have been resolved. This matter will go forward with respect to the remaining items.

9         Debtors' Application for Entry of an Order Authorizing the (I) Retention of Berkeley
          Research Group, LLC and (lI) Designation of Robert J. Duffy as Chief Restructuring
          Officer, Nunc Pro Tunc to the Petition Date [D.L 125, filed on October 30,20191

          Response Deadline: November 13,2019 at 4:00 p.m. (ET); extended to November 14,
          2019 at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors

          Responses Received:

          A.         Informal comments from the Off,rce of the United States Trustee

          B          Limited Objection of the Official Committee of Unsecured Creditors to Debtors'
                     Application for Entry of an Order Authorizing the (I) Retention of Berkeley
                     Research Group, LLC and (II) Designation of Robert J. Duffy as Chief
                     Restructuring Officer, Nunc Pro Tunc to the Petition Date [D.I. 245, filed on
                     November 14,20191

          Related Documents:

          C.         Notice of Rescheduled Omnibus Hearing [D.I. 258, filed on November 15,20191

          D          Omnibus Reply of the Debtors in Support of the Retention Applications of
                     Berkeley Research Group, LLC and Greenhill & Co., LLC [D.I. 278, filed on
                     November 20,20191

          E.         Notice of Filing of Proposed Final Order !D.I.279, filed onNovember 20,20191



{ I 258.002-W0058400.4}
                                                      9
                   Case 19-12256-BLS       Doc 281        Filed 11/20/19   Page 10 of 11




            Status: This matter is going forward.

10          Debtors' Application for Entry of an Order Authorizing the Retention and Employment
            of Greenhill & Co., LLC as Investment Banker to the Debtors Nunc Pro Tunc to the
            Petition Date fD.I. 128, filed on October 31,20191

            Response Deadline: November 13,2019 at 4:00 p.m. (ET); extended to November 14,
            2019 at 4:00 p.m. (ET) for the Offrcial Committee of Unsecured Creditors
            Responses Received:

            A.       Informal comments from the Office of the United States Trustee

            B        Limited Objection of the Official Committee of Unsecured Creditors to Debtors'
                     Application for Entry of an Order Authorizing the Retention and Employment of
                     Greenhill &. Co., LLC as Investment Bankers to the Debtors Nunc Pro Tunc to the
                     Petition Date [D.I. 239,f/'ed on November 13, 20191

            Related Documents:

            C.       Notice of Rescheduled Omnibus Ilearing [D.I. 258, filed on November 15, 20191

            D.       Omnibus Reply of the Debtors in Support of the Retention Applications of
                     Berkeley Research Group, LLC and Greenhill & Co., LLC [D.I. 278, filed on
                     November 20,20191

            E.       Notice of Filing of Proposed Final Order [D.I. 280, filed on November 20,2019]

            Status: This matter is going forward.


Dated: November 20, 2019
Wilmington, Delaware                     ,^Wä" &               COBB LLP


                                         Adam G. Landis (DE Bar No. 3407)
                                         Ker:ri K. Mumford (DE BarNo.4186)
                                         Jennifer L. Cree (DE Bar No. 5919)
                                         919 North Market Street, Suite 1800
                                         V/ilmington, Delaware 1 9801
                                         Telephone: (302) 467-4400
                                         Facsimile: (302) 467 -4450
                                         Email:         landis@lrclaw.com
                                                        mumford@lrclaw.com
                                                        cree@lrclaw.corn
                                         -and-


     2s8.002-w0058400.4}                             10
{l
                   Case 19-12256-BLS   Doc 281        Filed 11/20/19   Page 11 of 11




                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   Christopher T. Greco, P.C. (Admiüted pro hac vice)
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone: (212)446-4800
                                   Facsimile: (212) 446-4900
                                   Email:        christopher.greco@kirkland.com

                                   Proposed Co-Counsel to the Debtors and Debtors in Possession




                                                 11
t I 258.002-W0()58400.4)
